TEEATFORNEY                              GENEECAL
                                OF    TEXAS




                                   June 28, 1951


Hon. Allan Shivers                          Opinion       No. V-l   196
Governor  of Texas
Austin, Texas                               Re:   Authority of the Governor
                                                  to veto separate  riders in
                                                  the general appropriation
                                                  bill and related questions
                                                  with respect to House Bill
Dear   Governor:                                  426.

             Your request for an opinion of this office was receiv-
ed on June 14, 1951, and concerns the riders to House Bill 426,
52nd Legislature.  the general appropriation  bill.  The following
questions are presented.

                 1.     Does the Governor      have authority       to veto
       a rider        if it is unconstitutional?

                 2. Is each rider to House         Bill    426 constitu-
       tional    or authorized by statute?

Further,   you request such advice with respect to each rid,er as
this office “feels would be of benefit to the. agency or depart-
ment affected in order that they may be properly     guided.”

             ‘The veto power of the Governor     is a legislative   and
not an executive or judicial function.    Hence, the Governor     has
only such power as the Constitution confers upon him, and inthe
absence of express    authorization  he may not disapprove     of cer-
tain paragraphs    or portions of a’bill and approve the remainder.
Fulmore    v. Lane, 104 Tex. 499, 140 S.W. 405 (1911); Annotation,
35 A.L.R. 600, and cases cited therein.

              The authority of the Governor   to approve or disap-
prove legislation  is contained in Article  IV, Sec. 14, of the Con-
stitution of Texas, which is as follows:

             “Sec.         14. Every bill which shall have passed
       both houses         of the Legislature shall be presented  to
Hon. Allan   Shivers,   Page   2. V-l   196



      the Governor     for his approval.    If he approve he
      shall sign it; but if he disapprove     it, he shall re-
      turn it, with his objections.   to the House in which
      it originated,  which House shall enter the objec-
      tions at large upon its journal, and proceed to re-
      consider it. If after such reconsideration,        two-
      thirds of the members      present agree to pass the
      bill, it shall be sent, with the objections,     to the
      other House, by which likewise      it shall be recon-
      sidered; and, if approved by two-thirds        of the
      members     of that House, it shall become a law; but
      in such cases the votes of both Houses shall be de-
      termined by yeas and nays, and the names of the
      members     voting .for and against the bill shall be
      entered on the journal of each House respectively.
      If any bill shall not be returned by the Governor
      with his objections ,w%thin ten,days (Sundays except-
      ed) after it shali have been presented          to him, the
      same shall be a law, ‘in like manner as if he had
      signed it, unless the Legislature,,        by-its adjourn-
      ment. prevent its return, in which case it shall be
      a law, unless he shaEfile.the
                                _..          s.amei with his ob-
      jections, in the office-of the ,Secretary of State and.
      give notice thereof by public proclamation            within
      twenty days after such adj,ournment.             If any bill
      presented    to the Governor       Fontains several items
      of appropriation     he may object to one or more of
      such items, and approve the other portion of the
      bill.  In such case he shall append to the bill, at
      the time of signing it, a statement of the items to
      which he objects, and no item so objected to shall
      take effect.     If the Legislature      be in session, he
      shall transmit to the House in which the bill origi-
      nated a copy of such statement and the items obz
      jetted to shall be separately        considered.     If, on
      reconsideration,      one or more of such items be ap-
      proved by two-thirds       of the members       present of
      each House, the same shall be part of the law, not-
      withstanding the objections of the Governor.             If any
      such bill, containing several        items of appropriation,
      not having been presented         to the Governor     ten days
      (Sundays excepted) prior to adjournment,             be in the
      hands of the Governor         at the time of adjournment,
      he shall have twenty days from such adjournment
Hon. Allan   Shivers,   Page   3. V-1196



      within which to file objections to any items there-
      of and make proclamation     of the same, and such
      item or items shall not take effect.”    (Emphasis
      added throughout.)

             Fulmore    v. Lane, 104 Tex. 499, 140 S.W. 405 (1911).
is the only Texas case on the authority of the Governor       to veto
a rider in an appropriation    bill; and is recognized  as one of the
leading cases on this subject.      The following excerpt from the
opinion of Justice Ramsey in that case vividly illustrates      the ac-
tion of the Governor   in vetoing a part of the appropriation    bill
there involved :

                    U ‘Attorney   General’s    Department.

                                                 For the Years Ending--
                                              August 31,1912 -August    31.1913.

 For the eupport and maintenance           of the’
   Attorney General’s      department.     in-’
   eluding postage, stationery,       telegrams,
  telephones,    furniture,   repairs,    express,
  typewriters     and fittings, contingent ex-
  penses, costs in civil cases- in which the.
   State of Texas or any head of a depart-
  ment is a party; for the actual traveling
   expenses and hotel bills incurred by the
   Attorney General or any of his as&i&ants
   or employ&      in giving attention to the
  business    of the state elsewhere       than in
   the city of Austin; for depositions        and
   procuring    evidence and documents to be
   used in civil suits or contemplated          suits
   wherein the state is a party; for law books
   and periodicals;    for the payment of any
   and all expenses incident to and connected
   with the administration      of the duties of
   the Attorney General’s       office; for the en-
   forcement    of any and all laws, wherein
   such duty devolves upon the Attorney
   General;   for the payment of any and all
   expenses in bringing, prosecuting          and de-
   fending suits; for the payment of the salary
   and maximum fees provided by the Con-.
274
      Hon. Allan   Shivers,   Page   4, V-1196



          stitution for the Attorney General,
          and for the payment of the salaries
          and compensation    of his assistants
          and employ&     and other help deem-
          ed by the Attorney General to be
          necessary   to carry on the work of
          the Attorney General’s    department,
          there is hereby appropriated-



          to be expended during the two fiscal
          years ending August 31st, 1912, and
          August 31st, 1913. to be paid by the
          Treasurer   on warrants  drawn by the
          Comptroller   upon vouchers approved
          by the Attorney General ,..........               $41.580.00   -$4&W&W




                                      t of the above   it
                                                                 e purpose of pay-
                                                                0.00 per annum
                                                                exceed $2.000.00
       per annum, and for the pu                          the salaries   of the as-
       sistants employed; provide                        tant shall receive more
       salary than $2,500.00 per.                     the Attorney General shall
       have the power and author                     y such stenographic      clerks
       as he may deem net                              the work of the depart-
       ment, not to exceed                                   horn shall be chief
       clerk and bookkee            nd there may be           nded out of the
       above item of a           iation a sum not to
                             alaries   of such stenograp
       that no sten        hit clerk shall receive more
                       ere may be employed one porter w
                        e item of appropriation       a salary of
                   ere may be expended out of the above item
                   or postage, stationery,      telegrams,    telepho
              repairs,  express.    typewriters,    and fittings and
            enses so much thereof as may be necessary,             not to ex
                                                                                    275
 Hon. Allan    Shivers,   Page   5, V-11.96




        sum of $1.350.09      per annum.  The remainder  of the
          of appropriation,    or so much thereof as may be de

                ses in which the state of Texas or any
                   a party; for the actual traveling       e
                      by the Attorney General,      or fan
                         iving attention to the busines
                             e city of Austin; for de
    curing evidence          documents to be use
    contemplated     su         erein the state i               ; for law books
    and periodicals;    a                                 any and all laws
    of the state of Texas                             valves upon the At-
                                                   any and all expenses
    deemed necessary       by tb                eneral in the prosecution
    and defense of all suits, an               arly for the enforcement
    of the anti-trust   and co                 s and for the employment
    of special counsel and o                   en the same may be deemed
    necessary    by the A                          yided that the head of
-‘. said department     sh                         the absences       of the var-
                                                         ether from sickness,
    vacation or 0                                            ecord of such
    absence be i           rated in the report
                          tment; provided, .*a
                     stated herein, and no more. shall
                    evenue for the Attorney General’s
              e fiscal years beginning September           1st.
               t 31st. 1913. and provided further, that n
            e created, nor shall any warrants        be issued nor




                Although the Court upheld the Governor’s       veto with re-
  spect to the items of’“‘eighty+hree thousand and ‘one hundred and
  sixty ($83,160.00)   dollars”   and ‘$41.580.00,”   the Court held that
 .t.he Governor   had no authority to veto the rider shown above.       Each
 member of the Court wrote a separate         opinion, but all agreed on
  the lack of authority in the Governor     to veto the rider.   In the opin-
  ion of Justice Dibrell,   the following is said:

               “The authority of the Governor     to veto the
        language of the appropriation    bill under the Attorney
        General’s  department. .which directs tbe’method ofhis
        using the appropriation,  for that department.    is ques-
$376
       Hon. Wan    Shivers,   Page   6, V-1196


                                                                                     ,
             tioned. and it ~devolves upon the court to deter-
             mine that issue.        The duty of defining the power
             of the executive in relation to the exercise           of the
             veto privilege      is, as suggested by Chief Justice
             Woods in the case of State vs. Holder, 76 Miss.
177, 23 So. 643, one of difficulty and delicacy.
             The veto power of the executive under our system
             of government        is not inherent in such officer as
             a legislativ      function, but is a power confided in
             him by the ii- preme authority of the state; and in
             exercising     this function, while he is not confined
             to rules of strict construction +e          nevertheless
             must look to the Constitution for the authority to
             exercise     such power.      The principle    here enunciat-
             ed has been aptly put by the Supreme Court of IJ.li-
             nois. in the case of Field v. People, 3 Ill. 79, in
             discussing     the question of the Governor’s         veto
             power: ‘In deciding this question, recurrence              must
             be had to the Constitution.         That furnishes the only
             true rule by which the court can be governed.               That
             is the character       of the Governor’s     authority.    All
             the powers delegated to him’by or in accordance
             with that instrument he is entitled to’@ercise.             and
             no others.      The Constitution is a limitation upon
             the powers of the legislative         department of the
             government.       but it is to be regarded      as a grant of
             powers to the other departments.             Neither the exe-
             cutive nor the judiciary,        therefore,   can exercise      any
             authority or power. except such as clearly granted
             by the Constitution.        Upon the principle     of our govern-
             ment that the’sovereign         power of the state resides
             in the people, and that only such powers as they have
             delegated to their functionaries          can be exercised,
             where a claim of power is advanced by the executive,
           r the question is not whether the power in question has
             been granted to the people, but whether it has been
             granted to the executive;         and, if the grant cannot be
             shown, he has no title to the exercise            of the power.’
             The Governor        of Arieona.    under act of Congress        pass-
             ed July !9. 1876 (19 Stat. 91, C. 212). was authorized
             to exercise     the veto power to the extent that, if he does
             not approve a bill, he shall return it. together with his
             objections,     to t&e house in which it originated.           No
             authority was given the Governor            by that act to disap-
                                                                           277
Hon. Allan   Shivers,   Page   7, V-1196



      prove a bill in part.   Exercising   /the power dele-
      gated to him as above stated, the Governor        of Ari-
      xona returned an appropriation      bill to the house in
      which it originated   with his signature,    and added
      after his signature that he had approved the bill
      except as to subdivision    17 of section]l.    His veto
      thus expressed    was by the Legislature     sustained;
      but the Supreme Court of Arizona held that the bill
      as a whole became a law. as the Governor         had no
      authority to veto a single item of an appropriation
      bill. Porter   v. Hughes, 4 Ark. 1. 32 P. 165.

               “The executive. while in the exercise       of the
       veto power. is exercising      a legislative  function, yet
       the authorities   are uniform in holding that he has no
      power to construct legislation.         His authority is pure-
      ly negative.     This principle   was clearly laid down by
       Chief Justice Stayton in Pickle v. McCall,        86 Tax.
       223. 24 SW. 268. in the following paragraph:          ‘The
       Legislature    has the affirmative     power to enact laws.
      while the executive has only a negative power, by the
       constitutional   exercise   of which he may defeat the
      will of the majority     of both houses of the Legislature;
      but this power has no effect when, upon his veto, two-
      thirds of the members       present in each house declare
      that a bill shall become a law.’

              “Applying the rules above-laid      down, we find
      the Governor     has power to disapprove       any bill   pass-
      ed by both houses-of the Legislature,        and that, when
      he disapproves     any bill, the same shall not become
      a law, unless reconsidered       and approved by two-thirds
      of the members      of both houses.    Ifthe Legislature       has
      adjourned at the time the Governor        disapproves      any
      bill. the same fails to become a law.         If a bill passed
      by the Legislature     contains several    items of appropria-
      tion, the Governor     is authorized to object to one or
      more of such items, and such item or items so object-
      ed to shall not become, a part of the law, unless the
      Legislature    be in session and such item or items ob-
      jected to be reconsidered      and approved by Iwo-thirds
      of the members      of both houses.   The executive veto
      power is to be found alone in section 14.‘art. 4. of &
      Constitution of this state.     Bv that sects           *    -
                                     i’
278
      Hon. Allan     Shivers,    Page   8, V-1196




               thorized to disapprove          any bill in whole, or, if a
               bill contains several        items of appropriation,       he
               is authorized to object to one or more of such
               items.     Nowhere in the Constitution is the authority
               given the Governor         to approve in part and disapprove
               in part a bill.      The only additional authority to disap-
                         I a bill in whole is that ~giveu to object to an
               item or items, where a bill contains several                items
               of aourouriation.        It follows conclusivelv       that where
               the veto power is attempted to be exercised                to ob-
               ject to a paragraph        or portion of a bill other than
                au item or items, or to language qualifying an aR-
               propriation      or directing the method of its uses, he
                exceeds the constitutional         authority vested in him.
                and his objection to such paragraph,            or portion of
                a bill, or language qualifying         an appropriation,      or
               directing the method of its use, becomes noneffective.
               So that we’are constrained           to hold that that portion
                of the veto. message-         contained    in subdivision     3
                of the statement of objections          appended to the ap-
               propriation      bill and filed in the office of the Secre-
                tary of State /dealing with the rider/            was unauthoriz-
                ed, and therefore       noneffective,    and the paragraph       so
                attempted to be stricken out will remain as a part
                of the appropriation       bill.  While the paragraph         may
               not harmonize        with the appropriation       for the Attor-
               ney General’s        department     as modified by the veto
               message      of the Governor,       yet the language of this
                clause must in its application          adjust itself to the
                changed condition of the appropriation             to which it
                refers.”     (140 S.W. at 411-41L)



                      Concerning      the authority     of the Governor      to veto the
      rider,    Justice Ramsey       said:
Hon. Allan   Shivers,     Page   9, V-l   196



      was vetoed, suffer destruction    at the Governor’s
      hands.   In other words, that that was legislation,
      and, if it should be held that his veto was effective
      to strike down any one of the amounts of $41,580,.
      that it must be limited to that single item, and
      could have none other or different effect.”     (140
      S.W. at 422-423.)

            Another leading case on the authority of the Gover-
nor to veto parts of an appropriation  bill is Commonwealth     v.
Dodson, 176 Va. 281, 11 S.E.2d 120 (1940).     Citing Fulmore   v.
Lane, supra, with approval,   the Court reviewed    some of the
other cases on this question as follows:

             “First we are to determine   the power given
      to the Governor   by this excerpt from our Consti-
      tution, said section 76, which declares   that ‘the
      governor   shall have the power to veto any particu-
      lar item or items of an appropriation   bill, but the
      veto shall not affect the item or items to which he
      does not object.’

             “We are dealing with an appropriation    bill.
      The Governor    is given power to veto any item or
      items thereof, subject to this limitation noted:
      ‘* * * but the veto shall not affect the item or items
      to which he does not object.’

              I‘. . . .


             “If the Commonwealth       were to determine
      to erect a library building and were to set apart
      a certain sum for structural       steel, another for a
      heating plant, etc., and were finally to provide for
      a supervising    architect at a stated salary, plainly
      the Governor    could not by veto, dispense with the
      services   of an architect,   although the sum to be
      paid for his services     might, in a limited sense,
      be regarded    as an item.    That term, as used in the
      Constitution,   refers to something which may be tak-
      en out of a bill without affecting its other purposes
      or provisions.     It is something which can be lifted
      bodily from it rather than cut out.        No damage can
280
      Hon. Allan   Shivers,   Page   10, V-1196



            be done to the surrounding  legislative tissue,    nor
            should any scar tissue result therefrom.

                   “What does ‘item’ mean?    It has been defined
            in Juan Bengson v. Secretary  of Justice & Insular
            Auditor, 299 U.S. 410, 57 S. Ct. 252, 253, 81 L. Ed.
312, 313.

                    “The Philippine   Retirement   Gratuity Law
            provided for the payment of a retirement        gratuity
            to certain officers   of the insular government,      in-
            cluding justices of the peace, among whom was the
            petitioner.   This was to be paid out of any fund in
            the insular treasury    not otherwise   appropriated.
            That act was approved by the Governor-General,
            who, however,    vetoed this provision:

                    ” ‘The Justices of the Peace who must re-
            linquish office during the year nineteen hundred and
            thirty-three   in accordance  with the provisions  of
            Act numbered     Thirty-eight hundred and ninety-nine,
            shall also be entitled to the gratuities  provided for
            in this Act.’

                    “The Organic Act conferred   upon the Governor-
            General ordinary veto powers,    but in it was this pro-
            vision:

                   * ‘The Governor    General shall have the power
            to veto any particular   item or items of an appropria-
            tion bill, but the veto shall not affect the item or items
            to which he does not object.’    48 U.S.C.A.   fi 1052.

                   “The language of our Constitution,   as we have
           ‘seen, is that the ‘veto shall not affect the item or items
            to which he does not object.’   Indeed, one provision
            seems to have been copied from the other.

                    ‘!The court itself tells us what it had,to decide:
            ‘Did the bill which became Act 4051 constitute an ap-
            propriation    bill; and, if so, was section 7 De   section
            vetoe$,     within the meaning of the foregoing   provision
            of the Organic Act, an item of such bill? ’
    Hon. Allan    Shivers,             Page     11, V-1196



                   “The court said that it was not an appropriation
          bill.   It also said:

                 ” ‘It follows conclusively   that where the veto
          power is attempted to be exercised       to object to a
          paragraph    or portion of a bill other than an item
          or items, or to language qualifying an appropriation
          or directing   the method of its uses, he exceeds the
          constitutional    authority vested in him, and his ob-
          jection to such paragraph,     or portion of a bill, or
          language qualifying an appropriation,      or directing
          the method of its use, becomes non-effective.’

                  Y. . . .

                  ”   .
                          .   .   .   section   7 is not an “item”   within the
          meaning of section 19 of the Organic Act.        An item
          of an appropriation  bill obviously means an item
          which in itself is a specific appropriation     Of money,
          not some general provision     of law which happens to
          be nut into an annrooriation   bill.  Provisions    nrant-
          ing power to the executive to veto an item or items
          of an appropriation    bill are to be found, in various
          forms of expression,      in many of the state constitutions.
          Their object is to safeguard     the public treasury   against
          the pernicious   effect of what is called ‘log-rolling”--
          by which, in order to secure the requisite      majority   to
          carry necessary     and proper items of appropriation,      un-
          necessary    or even indefensible   items are sometimes
          included.’

                  “In support of its conclusions      it cites with ap-
          proval State v. Holder, 76 Miss. 158, 180, 181, 23 SO.
          643, 644, and calls attention to the fact that the Con-
          stitution of Mississippi      gave to the Governor      power
          to veto parts of any appropriation       bill.   ‘Parts’ is a
          word capable of wider application than ‘item’ or
          ‘items,’ yet it did not give to the Governor         power to
          veto an objectionable      provision.   In that case, the
          Mississippi    Legislature     made an appropriation      for
          the Industrial   Institute & College,    setting apart cer-
          tain sums for certain appropriate        purpos,es but de-
          clared that payments to officers        and employees      should
          not be available    unless the power of approval should be
,
282
      Hon. Allan   Shivers,             Page   12, V-1196



            conferred   uponthe:president     by the board of trustees.
            This provision,   as to the president,     the Governor
            vetoed.   The court said that he had no Dower to trans-
            form a contingent or conditional appropriation          into
            an absolute one and that the power given ‘was not de-
            signed to enable the governor       to veto objectional    leg-
            islation in appropriation    bills,’ and that this power ap-
            plied to parts so separable      and complete within them-
            selves that they may be ‘taken from the bill without af-
            fecting others.

                    “The Bengzon case, though late (decided January
            4, 1937), is now leading.  It is a decision of all the
            justices who sat.   Mr. Justice Stone did not participate.
            As reported in 81 Law Edition, there was called to its
            attention many or most of the cases which had consider-
            ed the issues               then presented.

                   “It is contended that much that was said in the
            Bengzon case was but dicta, since the bill itself was
            not an appropriation    bill; and the same criticism     is
            directed to State v. Holder, supra.        It may readily be
            conceded that the bill presented     to the Governor-      p
            General was not an appropriation        bill and that the court
            with propriety    might have stopped when that was as-
            certained,   but it did not, and it tells us in terms what
            was before it.     Of this, it was the best judge.

                    ”
                        .   .   .   .




                   “Even if it be dicta, Mr. Justice Sutherland has
            told us what the Supreme Court thought, and that was
            that the veto was unauthorized    because the bill was
            not an appropriation   bill and because that stricken out
            was not an item.             I

                    “In re Opinion of the Justices, 294 Mass. 616,
            2 N.E.2d 789. 790, Courts 208. States 131, Statutes 33,
            the court was asked to construe this constitutional
            provision,    Const. amend. art. 63, 8 5: ‘The governor
            may disapprove      or reduce items or parts of items
            in any bill appropriating    money.’   It said that ‘items’
            or ‘parts of items’ referred     to separate fiscal units
            and that no power was given to change the terms of
Hon. Allan    Shivers,   Page   13, V-l   196



        an appropriation  except by reducing the amount
        thereof; that a condition attached to an appropria-
        tion was not an item and that ‘words or phrases     are
        not “items or parts of items.““‘“(ll  S.E.2d at 124-
        126:)

               The Court then said:

                “We think it is plain that the veto power does
        not carry with it power to strike out conditions or
        restrictions.   That would be legislation.    Plainly,
        money devoted to one purpose can not be used for
        another, and it is equally plain that power to impose
        conditions before it can become available      is legislation.

               “An item in an appropriation  bill is an indivisi-
        ble sum of money dedicated to a stated purpose.       It
        is something different from a provision    or condition,
        and where conditions are attached. they must be ob-
        served; where none araattached,     none may be added.”
        (11 S,E.2d at 127.)

              In Fairfield v. Foster, 25 Aria. 146, 214 P. 319, 322
(1923). the Court approved the holding in Fulmore      v. Lane, supra,
and in regard    to the question here presented  said:

                “Now it is very true, as stated in State v.
        Holder, 76 Miss. 158, 23 So. 643, that the exe-
        cutive cannot veto a condition or proviso      of an ap-
        propriation,   while allowing the appropriation     itself
        to stand.    That would be affirmative   legislation
        without   even the concurrence      of the Legislature.
              ”
        . . .

             In Bengzon v. Secretary  of Justice, 299 U.S. 410 (1937),
discussed  in Commonwealth    v. Dodson, supra, Fulmore    v. Lane,
supra, is cited and quoted with approval.

               In 59 C.J. 583, Statutes,        Sec.   114, the following   is
said:

               u
                . . . The disapproval   of matter which is inci-
        dental to the appropriation   and an inseparable  part of
284
      Hon. Allan   Shivers,   Page   14, V-l   196



            an item is without effect, as where an attempt
            is made to veto a condition of an appropriation
            and approve the appropriation   without the con-
            dition imposed.”

                  See also, Annotation, 35 A.L.R. 600; Annotation, 99
A.L.R. 1277; 42 Am. Jur. 753-754, Public Funds, Sec. 51; Att’y
      Gen. Op. O-3685 (1941).

                   For an interesting  discussion of the history of the
      veto power and of the cases dealing with the power of the exe-
      cutive to split an item of an appropriation bill, see 4 Tex. Law
      Rev. 182 (1926).

                    From the above cases and authorities,   the following
      conclusions    may be drawn with respect to the authority of the
      Governor    to veto a rider in an appropriation bill:

                  a. The Governor     has the power    to veto only
            “items” of an appropriation    bill.

                   b. An “item” is a specific appropriation    of
            money and does not include general provisions,
            conditions, limitations,  and restrictions put into an
            appropriation  bill in the form of riders.

                    c.The Governor    has no authority to veto
            a rider in an appropriation   bill unless it is in it-
            self an “item,” that is, a provision   containing a
            specific appropriation   of money.

                   d. A veto by the Governor        of any provipions
            of an appropriation      bill which are incidental to the
            appropriation    and an inseparable     part of an item is
            beyond the constitutional      authority delegated to him
            in Article IV, Sec. 14, Constitution of Texas, and is
            therefore   ineffectual.

                   By your second question you ask if each of the riders
      contained in House Bill 426 is constitutional or authorized by
      statute.  you then ask as to each rider our advice for the guid-
      ance of the departments  and agencies concerned.    Due to the
      limited time we have had in which to study the questions present-
      ed by you, and due to the fact that you must act on House Bill 426
                                                                             285
Hon. Allan   Shivers,   Page   15, V-1196



on or before June 28, 1951, it is impossible      to pass upon the con-
stitutionality   of the 235 riders contained in the bill or give our in-
terpretation    of the same.    Since, in answer to your first question,
we have concluded that the Governor        has no authority to veto non-
appropriating     riders in the general appropriation   bill, it would ap-
pear that answers       to your second and third questions are not neces-
sary    at of this time -- that is, within the time in which you must
act on House Bill 426.

             We trust that you will understand    and appreciate  the
position in which we find ourselves    with respect to your se’cond
and third questions.    They actually constitute 470 separate ques-
tions, each of which will require   study and conclusions   which
could not possibly   be completed within the time allowed.

                               SUMMARY

      ,’ ‘~-   The Governor     has the power to veto only “items”
       of an appropriation     bill.  An “item” is a specific appro-
       priation of money and does not include general provis-
       ions, conditions, limitations,      and restrictions   put into
       an appropriation    bill in the form of riders.       The Gover-
       nor has no authority to veto a rider in an appropriation
       bill unless it is in itself an -item,” that is, a provision
       containing a specific     appropriation   of money.    A veto by
       the Governor    of any provisions     of an appropriation    bill
       which are incidental to the appropriation         and an insepa-
       rable part of an “item” is beyond the constitutional         au-
       thority delegated to him in Article       IV, Sec. 14, Consti-
       tution of Texas.

                                             Yours   very truly,

                                              PRICE DANIEL
                                             Attorney General
APPROVED:
                                             d-$L,:&&J
Everett Hutchinson                           E. Jacobson
Executive Assistant

Charles D. Mathews
First Assistant

E J/JPL/mf